Order entered October 9, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00651-CV

                  IN THE INTEREST OF R.M. AND R.M., CHILDREN

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 296-52721-07

                                          ORDER
       Because court reporter Janet L. Dugger has filed a replacement record in response to our

September 24, 2015 order, we STRIKE the reporter’s record filed July 24, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE